Citation Nr: 0517651	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of the left ankle (with soft tissue swelling and 
instability) currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for lumbar stenosis, 
claimed as secondary to the service-connected residuals of 
the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions, dated in December 1998 and 
July 2003, from the Department of Veterans Affairs (VA) 
Regional Office (RO) Columbia, South Carolina.  

In July 2004, the veteran presented personal testimony at the 
RO.  Thereafter, in April 2005, the veteran presented 
personal testimony at a video-conference hearing before the 
undersigned veteran's law judge.  The transcripts of both 
hearings are of record.  

The issue of entitlement to service connection for lumbar 
stenosis, claimed as secondary to the service connected 
residuals of the left ankle (with soft tissue swelling and 
instability) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision of the veteran's claim have been 
accomplished.  

2.  The veteran's subjective complaints regarding the left 
ankle include pain, difficulty ambulating, and difficulty 
walking on uneven ground.  

3.  The left ankle has full range of motion on dorsiflexion 
and plantar flexion; there were no objective findings of 
instability, weakness, or fatigability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left ankle disability with soft tissue 
swelling and instability have not been met.  38 U.S.C.A. § 
1155, (West 2002); 38 C.F.R.§ 4.20, Part 4, Diagnostic Codes 
5299-5262 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004). The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the veteran's case, the RO provided the appropriate notice 
before the veteran received an initial unfavorable decision.  
In November 2001, VA received the veteran's claim for 
entitlement to an increased disability rating for residuals 
of a left ankle injury (with soft tissue swelling and 
instability), currently evaluated as 10 percent disabling.  
By correspondences, dated in April 2002 and August 2002, VA 
notified the veteran of his responsibility to submit evidence 
which showed that his conditions were worse or had increased 
in severity.  These letters informed the veteran of what 
evidence was necessary to substantiate claims for increased 
ratings.  The letters also suggested that he submit any 
evidence in his possession.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

By rating decision, dated in December 2002, the RO denied the 
claim for increase and continued the 10 percent disability 
rating for the residuals of the left ankle injury.  In 
February 2003, the veteran timely disagreed with the RO's 
denial and a Statement of the Case was issued.  

In April 2003, the RO issued the veteran a Statement of the 
Case, pertaining to the increased rating claim, as well as a 
Supplemental Statement of the Case in June 2003.  

Thereafter, the veteran timely disagreed with the denial and 
properly perfected the appeal pertaining to the service 
connection claim before the Board, as evidenced by the 
submission of the September 2004 Notice of Disagreement and 
April 2004 Substantive Appeal (VA Form 9).  In July 2004, the 
RO issued a Supplemental Statement of the Case pertaining to 
the service connection claim.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Furthermore, while the Court did not specify 
how the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

Factual Background

The veteran's claim for an increased rating was received in 
November 2001.

A September 2001, VA x-ray study noted mild degenerative 
changes of the medial malleolus.  The ankle mortise was 
intact.  The radiologist noted the possibility of a small 
amount of soft tissue swelling over the medial malleolus.  

In November 2001, the veteran submitted a private medical 
record from Dr. W.G., dated in November 2001, which indicated 
that the veteran received treatment after twisting the left 
ankle.  He complained of swelling in the left ankle and 
described the ankle as being tender to the touch.  The 
assessment was mild sprain of the left ankle.  

A November 2001 VA X-ray study revealed no evidence of a 
fracture or dislocation; examination revealed a normal left 
ankle.  

A November 2001 Moncrief Army Community Hospital x-ray study 
of the left ankle was normal.  

On VA examination, dated in June 2002, the veteran related 
the history of the left ankle disability, indicating that he 
sustained an acute twisting injury to the left ankle in an 
armadillo hole in 1995 while serving in the reserves.  After 
the injury he wore a splint for approximately a month; he 
underwent physical therapy and at the time of the 
examination, he occasionally took Motrin for relief.  With 
respect to his job-related activities, he used a brace on the 
left ankle and wore boots.  His subjective complaints 
included pain and pain when walking.  The veteran related 
that he did not receive injections and there were no other 
sprains following the 1995 injury.  

On physical examination, the examiner observed evidence of 
bilateral flat feet; mild tenderness along the deltoid; full 
range of motion, including 20 degrees of dorsiflexion, 40 
degrees of plantar flexion; and he had inversion of 45 
degrees and eversion to 15 degrees.  The examination was 
negative for tenderness to palpation of the anterior inferior 
tibiofibular ligament, as well as drawer and tilt sign.  A X-
ray report noted that the ankle mortise was intact and there 
was no evidence of an acute fracture, arthritic changes, or 
osteonecrosis.  There was some irregularity at the tibial 
attachment of the innerosseous ligament.  The impression was: 
evidence of an old innerosseous ligament injury. There were 
no acute changes noted.  

On VA examination, dated in May 2003, the veteran was 
evaluated for the left ankle disability and the examiner 
noted that the veteran's available records were reviewed.  
The veteran related that he injured the left ankle in April 
1997 when he stepped in a hole and twisted the ankle; he was 
treated with anti-inflammatories and an ankle brace.  He 
complained of difficulty ambulating and walking, especially 
on uneven ground.  He denied locking, popping, constitutional 
symptoms of arthritis, as well as frank giving way of the 
ankle.  He used a cane, in his right hand.  Tylenol and non-
steroidal anti-inflammatory drugs provided relief.  

On physical examination of the ankle, the examiner observed 
tenderness and fullness over the lateral and anterior aspect 
of the ankle; pain with active and passive dorsiflexion of 
the ankle, as well as inversion of the ankle.  Range of 
motion studies showed that dorsiflexion was from 0 to 20 
degrees, with evidence of pain, but no evidence of weakness 
or fatigability; plantar flexion was from 0 to 40 degrees, 
with no evidence of pain, weakness, fatigability; and these 
findings were described as active and passive.  There was no 
frank instability with drawer testing; talar tilt test was 
negative but with significant pain.  The impression was left 
ankle arthritis.  A May 2003 VA X-ray study noted evidence of 
minimal degenerative changes at the medial and lateral 
malleoli.  The joint spaces were well maintained.  There were 
no additional findings.  

In April 2005, the veteran appeared at a videoconference 
hearing before the undersigned Veterans' Law Judge.  He 
testified that he had not missed any work in the prior year 
due to his ankle.  He stated that he worked a 12-hour night 
shift, and that the ankle was worse after work.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R.  Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional impairment may 
be due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's left ankle disability is rated under Diagnostic 
Codes 5299-5262.  38 C.F.R. §§ 4.27and 4.71a (2004).  When an 
unlisted disease, injury, or residual condition encountered, 
requiring rating analogy, the diagnostic code number will be 
"built-up" as follows: The first 2 digits will be selected 
from that part of the schedule most closely identifying the 
part, or system, of the body involved; the last 2 digits will 
be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, 
requiring brace  
40

Malunion of:

With marked knee or ankle 
disability
30

With moderate knee or ankle 
disability
20

With slight knee or ankle 
disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004)

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004)

5271
Ankle, limited motion of:

Marked
20

Moderate
  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004)


Analysis

The veteran argues that the residuals of the left ankle 
injury have worsened and claims entitlement to a disability 
rating in excess of 10 percent.  

On VA examination, dated in June 2002, the veteran complained 
of occasional swelling, particularly at the end of the day, 
and pain when walking.  On physical examination, the left 
ankle had full range of motion, as dorsiflexion was from 0-20 
degrees, and plantar flexion was from 0-40 degrees.  The 
impression was status post acute ankle sprain, without 
residuals.  

On VA examination, dated in May 2003, the examiner reported 
that the history was reviewed, as well a the available 
records.  On physical examination, there was evidence of 
fullness over the lateral and anterior aspect of the ankle.  
The veteran had full range of motion on dorsiflexion, with 
pain.  Similarly, plantar flexion was from 0-40, indicative 
of full range of motion.  Plantar flexion did not result in 
pain.  

Under Diagnostic Code 5299-5262, a 20 percent disability 
rating requires malunion of the tibia and fibula, with 
moderate knee or ankle disability.  The medical evidence of 
record is negative for such findings.  

Other diagnostic codes have been considered; however, the 
left ankle impairment does not result in ankylosis of the 
ankle (Diagnostic Code 5270), nor has severe limitation of 
motion (Diagnostic Code 5271) been demonstrated; therefore, 
these diagnostic codes are factually inapplicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, certain 
factors such as functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is to be considered in determining the extent 
to which the veteran experiences functional loss and 
limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

The Board observes the veteran's complaints of left ankle 
pain, particularly during the April 2005 video-conference 
hearing discussed in detail above, indicating that the left 
ankle disability hinders the veteran's ability to adequately 
perform job related duties in his position as a police 
officer.  In consideration of the DeLuca requirements, the 
Board looked at whether the veteran's objectively manifested 
pain on motion is sufficient to warrant assignment of an 
evaluation in excess of 10 percent, under 38 C.F.R. §§ 4.40 
or 4.45.  

The Board notes that while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The medical evidence does not support 
findings of pain on motion of the left ankle to such degree 
as to satisfy the requirements for a higher evaluation.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.  See DeLuca, 8 
Vet. App. at 204-07.  

The weight of the evidence shows that the left ankle 
disability is no more than 10 percent disabling under 
Diagnostic Code 5299-5262.  The preponderance of the evidence 
is against the veteran's claim for an increased rating for 
the left ankle disability.  Consequently, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

ORDER

Entitlement to an increased rating for the residuals of the 
left ankle injury with soft tissue swelling and instability 
is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the record reflects that letters sent to the 
veteran in February and March 2003 informing him of VCAA as 
it applied to the claim for service connection for lumbar 
stenosis, are inadequate, as they did not even mention the 
lumbar spine, and provided little information to the veteran 
regarding VCAA. 

Although the RO addressed the issue of secondary service 
connection in the August 2003 rating decision; the VA 
examinations dated in June 2002 and May 2003, did not offer 
an opinion as to whether the service-connected left ankle 
disability aggravated the non-service connected lumbar 
stenosis (claimed as a back condition) disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

During the April 2005 videoconference hearing, the veteran 
testified that he was placed on light duty at his place of 
employment, but was unable to fully explain the reasons as to 
why he was placed on light duty.  The veteran testified that 
he sought medical treatment and obtained documentation 
pertaining to the basis for which he was placed on light 
duty.  He identified a private physician by name, from whom 
he received treatment, and he identified Providence Hospital 
as a facility where he sought treatment.  As a reminder, VA 
has a duty to contact the veteran and assist the veteran in 
obtaining the identified records, as well as any other 
outstanding treatment records that are not already associated 
with the claims file.  

Since the medical evidence of record is not sufficient at the 
present time to make an equitable decision on this claim, 
further development is necessary before the Board proceeds to 
the merits of this issue.  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA that have treated him 
forlumbar stenosis.  Of particular 
interest would be treatment records from 
the private physician identified during 
the April 2005 hearing and treatment 
records from Providence Hospital, as well 
as any records pertaining to the reasons 
and basis underlying his "light duty" 
status at his place of employment.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records for 
association with the file.  

3.  The veteran is to be afforded a VA 
orthopedic examination to determine 
whether the spinal stenosis is caused or 
aggravated by the service connected left 
ankle.  All indicated tests and studies 
are to be performed.  It is of high 
importance that the physician review the 
veteran's entire claims file, to include 
the service medical records, prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  

The examiner should offer an opinion as 
whether it is as least as likely as not 
that the veteran's service connected left 
ankle disability caused or aggravated the 
non-service connected lumbar stenosis 
(claimed a back condition) disability.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.  

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


